Citation Nr: 1715710	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  12-09 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1966 to June 1986. He died in August 2009. The Appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) from a March 2011 decision issued by the Department of Veterans Affairs (VA) Pension Center in Milwaukee, Wisconsin.

The Board remanded this matter in October 2014 for additional development. In consideration of the appeal, the Board is satisfied there was substantial compliance with the remand directives and will proceed with review. Stegall v. West, 11 Vet. App. 268 (1998).

A Supplemental Statement of the Case (SSOC), issued in May 2016, continued to deny the Appellant's claim.


FINDINGS OF FACT

1. The Veteran died in August 2009. The death certificate lists the immediate cause of death as congestive heart failure.

2. At the time of his death, service connection was not in effect for any disability.

3. The competent and credible, therefore most probative, evidence does not establish that the Veteran's death was the result of any disease, injury, or incident in service. 



CONCLUSION OF LAW

The criteria are not met for entitlement to service connection for the cause of the Veteran's death. 38 U.S.C.A. §§ 1131, 1310, 1313, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Additionally, the Board finds there has been substantial compliance with its October 2014 remand directives. Treatment records from Fort Carson were obtained, including those for the Alcohol and Drug Abuse Prevention Control Program. Personnel records were obtained, including medical board and physical evaluation board proceedings. An attempt was made to get records from the Department of the Army and from Scott Air Force Base from June 1986 to August 2009. These records were unavailable, and a negative response is of record. Finally, medical opinions were obtained in August 2015 and May 2016 in regard to the etiology the congestive heart failure listed as the cause of the Veteran's death.

Based on the foregoing, the Board finds the RO substantially complied with the mandates of the remand, and no further remand is necessary. Stegall, 11 Vet. App. at 268. Therefore, the Board will proceed to review and decide the claim based on the evidence of record.

II. Service Connection for the Cause of the Veteran's Death

Dependence and indemnity compensation (DIC) benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability or if the Veteran was entitled to a 100 percent disability rating from VA continuously for five years from the date of discharge or for 10 years prior to his death. 38 U.S.C.A. § 1310, 1318. 

Determinations as to whether service connection may be granted for a disability that caused or contributed to a Veteran's death are based on the same statutory and regulatory provisions that generally govern determinations of service connection. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309. Service connection may be granted for disease or injury incurred in or aggravated by active service. 38 C.F.R. § 3.303(d). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 605 (Fed. Cir. 1996)).

The death of a Veteran will be considered to have been due to a service-connected disability where the evidence establishes that a disability was either the principal or the contributory cause of death. 38 C.F.R. § 3.312(a). A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b). A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death. 38 C.F.R. § 3.312(c).

If a Veteran was exposed to an "herbicide agent," such as Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam from January 9, 1962, to May 7, 1975, then, absent affirmative evidence to the contrary, certain diseases will be service-connected even if there is no in-service record of the disease in service. 38 C.F.R. § 3.307(a)(6), (d), 3.309(e).

Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Service connection for posttraumatic stress disorder (PTSD) requires medical evidence diagnosing the disability in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred. 38 C.F.R. § 3.304(f).

The diagnosis of PTSD must comply with the criteria set forth in the American Psychiatric Association Diagnostic and Statistical manual of Mental Disorders, 5th edition, of the American Psychiatric Association (DSM-V). See 38 C.F.R. § 4.125(a), 4.130.

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b).

The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011). This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record. See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34. A lay person is competent to report to the onset and continuity of his symptomatology. Id. at 438. Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a lay person, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person. See Kahana, 24 Vet. App. at 433, n. 4.

The Appellant bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement. Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013). In making its ultimate determination, the Board must give the Appellant the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence. Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).

The Veteran's certificate of death shows that he died in August 2009, and the immediate cause of death is listed as congestive heart failure. As noted above, the Veteran was not service connected for any disabilities at the time of his death.

Personnel records show the Veteran served in the Republic of Vietnam, as such, service connection will be presumed for any disabilities listed in 38 C.F.R. § 3.309(e). However, the Veteran's congestive heart failure is not one of those listed conditions. Service connection is presumed based on Agent Orange exposure for ischemic heart disease. The Veteran's medical records do not show any diagnosis for coronary artery disease. Furthermore, the Veteran's congestive heart failure listed as the cause of death was described in his medical records from August 2009 as congestive heart failure with possible non-ischemic cardiomyopathy. 

Based on the possible diagnosis of non-ischemic cardiomyopathy, the Veteran could have been considered service-connected based on the diagnosis of an eligible chronic disability under 38 C.F.R. § 3.309(a). However, there is no evidence the Veteran's congestive heart failure occurred in service or that the Veteran was diagnosed or displayed symptoms of the disability within one year of separation from service. The Veteran's service treatment records (STRs) are silent for any diagnosis or symptoms of congestive heart failure or cardiomyopathy. While he was treated in service for a myocardial infarction that occurred as a result of a gunshot wound in 1969 (which was not sustained during combat, but rather a domestic situation), exit examinations showed he had fully recovered from this injury, as evidenced by a normal ventricular systolic function and a normal stress test. Furthermore, VA examiners in March 2011 and August 2015 opined that his congestive heart failure at death was unrelated to the heart disability in service because the condition of the Veteran's liver at the time of diagnosis suggested the congestive heart failure was related to alcohol abuse. The Veteran's medical records indicate the congestive heart failure that was listed as the cause of death was first noted approximately 30 years after he left service in July 2006.

As noted above, the Veteran suffered a gunshot wound to the chest in April 1969. The injury resulted in a traumatic myocardial infarction. The Veteran was not service connected at the time of his death for this disability, and there is competent evidence that this injury in service was not related to the congestive heart failure that caused his death as indicated above. The Veteran's service treatment records are silent for any other incidents, diagnoses, or injuries related to the heart while in service. Therefore, direct service connection must also be denied.

The Appellant, when filing this claim, asserted the Veteran's congestive heart failure was secondary to the Veteran's PTSD and the associated alcohol abuse. The Appellant reported she and the Veteran had separated on a few occasions due to his alcoholism, PTSD, and depression. The Appellant did not report any other symptoms of PTSD, nor did she report the Veteran had told her about any specific stressors he experienced during service.  Though the Appellant is competent to report heavy alcohol use, symptoms of PTSD, or any statements the Veteran made to her, she is not competent to diagnose the Veteran with PTSD. Jandreau, 492 F.3d at 1376-77.

The Veteran was not service connected for PTSD or any other psychological disorder. The Veteran's STRs do not show a diagnosis of PTSD or any psychological disability while in service. In May 2016, a VA examiner opined it was less likely than not that the Veteran had any psychological disorder while in service that was associated with the alcohol abuse that caused his congestive heart failure. The examiner opined that the Veteran was assessed multiple times while in service, including for alcohol-related issues, and there is no indication he suffered from any psychological disability. His alcohol abuse was well-documented after service, and his medical records do not indicate the alcohol abuse was linked to any mental health issues at any point. Furthermore, while in service, he was disciplined for driving under the influence in March 1978 and went through inpatient treatment for alcohol abuse in July 1983, and while it was noted that the Veteran did show signs of alcohol abuse, his alcoholism was never associated with any psychological disability while in service.

The Board notes the Veteran did indicate depression or excessive worry in August 1982 and November 1983 Reports of Medical Examination, but the May 2016 VA examiner opined these reports did not result in any concerns or treatment for a mental health disability. The examiner further opined these notations are often commonly associated with negative emotions and do not indicate evidence of a mental illness. The Veteran also requested a psychological evaluation in April 1975 while he was in service, but he indicated this was to assist with legal issues. There is no indication this evaluation was related to any psychological disability. 

Absent medical evidence establishing a clear diagnosis of PTSD under 38 C.F.R. § 4.125, a Veteran cannot be service connected for PTSD. There is no indication, as noted by the May 2016 VA examiner, that the Veteran suffered from any other psychological disability caused or aggravated by service. As the Veteran is not found to be service-connected for PTSD or another psychological disorder, the Veteran's alcoholism cannot be secondarily service connected. Therefore, the Veteran's congestive heart failure that caused his death and was likely caused by excessive alcohol use, which cannot be service connected. 

As there is no service-connected disability, the Appellant's claim must be denied.


ORDER

The claim of entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
A. P. SIMPSON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


